Citation Nr: 1443152	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-36 351	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft (CABG), with aortic sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran limited his appeal to this single issue on his substantive appeal.

In February 2014, the RO granted service connection for coronary artery disease, status post CABG, which it combined with aortic sclerosis, and awarded a 30 percent disability rating, effective January 9, 2003.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

On his VA Form 9, dated November 2008, the Veteran requested a hearing before a member of the Board at the RO.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  In this case, in a letter dated July 2014, VA notified the Veteran that he was scheduled for a video Board hearing before a member of the Board on August 28, 2014.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the Veteran.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2013). 

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).


REMAND

A remand is necessary in this case to ensure that the evidence of record is complete.  Namely, the February 2014 rating decision and the February 2014 supplemental statement of the case (SSOC) refer to VA heart examinations conducted in August 2005 and July 2013.  These examinations have not been associated with the Veteran's claims file presently before the Board, i.e. VBMS (Veterans Benefits Management System).  The record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  See 38 C.F.R. § 19.7 (2013).  A remand is necessary to associate these and any other outstanding records with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Locate and associate with the claims file any outstanding records pertinent to the Veteran's claims.  The records must include the August 2005 and July 2013 VA examination reports.  

2.  If the July 2013 VA examination report is unavailable, or does not include data regarding the Veteran's METs and left ventricular dysfunction ejection fraction, then schedule the Veteran for a VA examination to determine the current severity of the Veteran's coronary artery disease and aortic sclerosis.  The examiner must review the entire claims file, to include all electronic files.   

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


